Citation Nr: 1302333	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  12-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1989.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The Veteran testified at a RO hearing in April 2012 before a Decision Review Officer.  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while stationed in Thailand.

2.  The Veteran currently has prostate cancer.

3.  The Veteran currently has multiple myeloma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for entitlement to service connection for multiple myeloma have been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  The following diseases are deemed associated with herbicide agent exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

While all veterans who served in the Republic of Vietnam during the Vietnam era are presumed to have been exposed to an herbicide agent, the Veteran's service personnel records do not show that he served in Vietnam, nor does he claim that he did.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Instead, the Veteran claims exposure to herbicides while stationed at the U-Tapao Air Force Base in Thailand.

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

The medical evidence of record shows that the Veteran has current diagnoses of prostate cancer and multiple myeloma.  Accordingly, if the Veteran is found to have been exposed to an herbicide agent during military service, to include Agent Orange, presumptive service connection is warranted for the Veteran's prostate cancer and multiple myeloma.

The Veteran's service personnel records confirm that he was stationed at the U-Tapao Air Force Base (AFB) in Thailand from October 1968 to December 1969.  This time period is during the Vietnam era during which VA has acknowledged that herbicides were used near the air base perimeter.  Accordingly, if the Veteran is found to have served on or near the air base perimeter during his tour in Thailand, the preponderance of the evidence will show presumptive exposure to herbicide.

The Veteran's service personnel records show that his period of service in Thailand was with 635th Civil Engineering Squadron at the U-Tapao Air Force Base.  His MOS is listed as a Driver Operator and a Fire Protection Specialist.  This is not one of the listed MOSs in the MR21-1MR that has been shown to have served on or near the air base perimeter.

However, in written statements and sworn testimony before the RO at a hearing conducted in April 2012, the Veteran has reported that at the time that he was stationed at the U-Tapao airbase, he served as a construction crew in an operation to extend the airfield to accept the B-52s and that C-130s would go over the area to spray herbicides to clear the foliage.  Further, at the April 2012 RO hearing, the Veteran testified that herbicide was sprayed daily by C-130 aircrafts to kill all vegetation around the whole airfield perimeter and he came in contact with the herbicide even while eating off the base.  He stated that the 554 Red Horse unit came to clean up after the defoliation.  As a Fire Protection Specialist, his typical duties included driving out to the perimeter of the base to crash or emergency sites to operate firefighting vehicles and that he performed ramp patrol duties, which involved driving a special vehicle to the perimeter of the base to ensure either end of the runway was clear.

The Veteran's service personnel records demonstrate that his duties consisted of operating handline and/or hose lines at the scene of fire or emergency, assisting in operator maintenance of assigned vehicle and equipment, and performing routine and other maintenance and housekeeping activities in the fire station.  His Airman Performance Reports indicated that when assigned to duty on ramp patrol, he was constantly observing all flights and line operations to assure fire safe conditions at all times and that he made sound a judgment in correcting many hazardous conditions during fuel servicing of aircraft while on ramp control.  

In summary, the evidence of record shows that the Veteran served in Thailand during the Vietnam era the period in which VA has acknowledged that Agent Orange was used near the air base perimeter at U-Tapao AFB.  While the record does not clearly identify whether the Veteran was exposed to Agent Orange while stationed at U-Tapao Air Base in Thailand, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly had contact with the base perimeter while servicing aircrafts at crash and emergency sites as a Fire Protection Specialist and while assigned to ramp patrol at the U-Tapao AFB.  The Veteran's statements as to the type of duties performed by him while stationed in Thailand are competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, although Fire Protection Specialist is not one of the MOSs conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's testimony credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As there is no evidence of record that contradicts the Veteran's claim as to the type of duties performed during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's testimony, taken in conjunction with the information regarding herbicide use in Thailand, supports a finding that the Veteran was exposed to herbicides during service.  As the Veteran's post-service medical records reflect diagnoses of prostate cancer and multiple myeloma, service connection is warranted for prostate cancer and multiple myeloma, as these disabilities are presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides during service in Thailand.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for multiple myeloma is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


